Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, subject to the approval of the court, that the items marked “A” and initialed DL (Commodity Specialist’s Initials) by Commodity Specialist D. Lefkowitz (Commodity Specialist’s Name) on the invoice covered by the above protest, and assessed with duty at 35% ad valorem under Item 737.90 of the Tariff Schedules of the United States, consists of non-synchronous, general purpose electric motors under %0 horsepower, of the type provided for in Item 682.25, *26which, are not chiefly used as parts of articles chiefly used fui the amusement of children or adults.
IT IS FURTHER STIPULATED AND AGREED that the protest may be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the collector and to establish the proper classification, as claimed by the plaintiffs, to be under item 682.25, Tariff Schedules of the United States, as non-synchronous motors of under %0 horsepower, dutiable at 1214 percent ad valorem.
To the extent indicated, the protest is sustained and judgment will be rendered accordingly.